          Case 3:19-cv-30144-MGM Document 30 Filed 07/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 SHAWN CONNORS, Individually and on Behalf of
 All Other Persons Similarly Situated,        Civil Action No.: 3:19-cv-30144
                                Plaintiffs,

                 v.

 MGM SPRINGFIELD, LLC
                                  Defendant

                            Rule 41(a)(1) Notice of Stipulation of Dismissal

        The parties to this action stipulate to its dismissal, without prejudice.


Respectfully and jointly submitted,



________________________________                         /s/ Matthew Kane (w/ permission)(BKS)
Benjamin Knox Steffans (BBO #568535)                     Matthew Kane (admitted pro hac vice)
Steffans Legal PLLC                                      Amy Beverlin (admitted pro hac vice)
7 North Street, Suite 307                                McGuire Woods LLP
Pittsfield, MA 01201                                     1800 Century Park East, 8th Floor
bsteffans@steffanslegal.com                              Los Angeles, California 90067
(413) 418-4176                                           mkane@mcguirewoods.com
                                                         abeverlin@mcguirewoods.com
and                                                      (310) 315-8200
                                                         Attorneys for Defendant
/s/ Jeffrey S. Morneau (w/ permission)(BKS)
Jeffrey S. Morneau (BBO# 643668)
Connor & Morneau LLP
273 State Street, 2nd Floor
Springfield, MA 01103
jmorneau@cmolawyers.com
(413) 455-1730

Attorneys for the Plaintiff and Putative
Class and Collective
         Case 3:19-cv-30144-MGM Document 30 Filed 07/14/20 Page 2 of 2



                                       Certificate of Service

        I certify that this document was filed through the CM/ECF system and will be sent
electronically to the registered participants as identified on the NEF.



                                                      ____________________________________
                                                      Benjamin Knox Steffans
                                                      Date: July 14, 2020
